Contracts; equitable adjustment; administrative delay in determining amount. — Plaintiff contracted with the Corps of Engineers to construct roads, etc. at Allegheny Beservoir, New York. Plaintiff, claiming an equitable adjustment because of an alleged changed condition, appealed the decision of the contracting officer denying the claim to the Contract Appeals Board which ruled partially in plaintiff’s favor. As the issue of quantum was not before the Board, plaintiff requested the contracting officer to negotiate the proper amount due. Asserting that it considered defendant’s delays in determining the amount due a breach of its covenant to decide, plaintiff notified defendant of its intention to file suit in this court, which it did. This case comes before the court on defendant’s motion for summary judgment. Upon consideration thereof, together with the response in opposition thereto, without oral argument, the court concluded that under all the circumstances in this case, plaintiff has not shown such delay in the administrative process as to entitle it to proceed in this court. On October 2, 1970 the court granted defendant’s motion for summary judgment and dismissed plaintiff’s petition without prejudice.